Citation Nr: 0707500	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric condition, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied 
service connection for depressive disorder (claimed as a 
neuro-psychiatric disorder) and held that new and material 
evidence had not been received to reopen a claim for service 
connection for latent schizophrenia with anxiety neurosis.  
The case is also before the Board on appeal from an August 
2005 rating decision that denied service connection for PTSD.  

Regarding claims based on psychiatric disorder, the 
undersigned normally distinguishes between PTSD and an 
acquired psychiatric disorder (which would include all 
psychiatric disorders other than PTSD) only.  Based on a 
review of the procedural history of the veteran's claims, the 
Board finds that the issues before it are best characterized 
as the issues identified on the title page.  A November 1976 
final rating decision denied service connection for a nervous 
condition.  Thus, the veteran's July 2004 claim for service 
connection for a neuro-psychiatric condition must be 
considered as an application to reopen a previously denied 
claim.

The Board will address entitlement to service connection for 
PTSD as a separate issue.  Where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in 
the same anatomic system), a new decision on the merits is 
required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  Moreover, different law (i.e., 38 C.F.R. §§ 3.304(f), 
4.125) applies to claims for service connection for PTSD.  In 
view of the foregoing, the law and regulations pertaining to 
finality of prior RO decisions are not applicable to the PTSD 
claim.


FINDINGS OF FACT

1.  A November 1976 rating decision denied service connection 
for a nervous condition. 

2.  Evidence added to the record since the November 1976 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for an acquired psychiatric condition, other than PTSD, and 
does raise a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence, overall, does not show 
that the veteran's acquired psychiatric condition, other than 
PTSD, to include depressive disorder, was incurred or 
aggravated during service.  

4.  The competent medical evidence, overall, demonstrates 
that the veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the November 1976 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric condition, other than PTSD, have been met. 38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  Service connection for an acquired psychiatric condition, 
to include depressive disorder or PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

New and Material Evidence 

The November 1976 rating decision denied service connection 
for a nervous condition.  The rating decision noted that 
post-service records included diagnoses of anxiety neurosis 
and latent schizophrenia with anxiety neurosis.  Evidence of 
record consisted of the veteran's post-service treatment 
records.  Service medical records were not available at that 
time.  

The November 1976 rating decision is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105 (West 2002).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Evidence submitted since the November 1976 rating decision 
includes diagnoses of depressive disorder set forth in VA 
examinations conducted in 2001 and 2004.  Such a diagnosis 
was not of record at the time of the November 1976 rating 
decision.  

The Board finds that the appellant has submitted new and 
material evidence to reopen his claim for service connection.  
By themselves or when considered with previous evidence of 
record, the 2001 and 2004 VA examination reports relate to an 
unestablished fact (a separate psychiatric condition that was 
not diagnosed at the time of the November 1976 rating 
decision) necessary to substantiate the veteran's claim.  
Thus, they do raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In light of the foregoing, the claim for service connection 
for a nervous condition, other than PTSD, to include 
depressive disorder, is reopened.  The Board will now address 
the issue of service connection for an acquired psychiatric 
disorder other than PTSD as well as the claim of service 
connection for PTSD.

The second step for the Board in this issue is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones 
v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of 
"new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO.

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby.

In this case, VA has provided the veteran pertinent laws and 
regulations regarding service connection for a psychiatric 
condition, other than PTSD, to include depressive disorder.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of this claim.  The 
appellant's arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Accordingly, the Board may proceed with this 
case.


Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's available service medical records, which do not 
include a separation medical examination or report of 
history, are negative for relevant complaints, symptoms, 
findings or diagnoses.  During a March 2005 hearing, the 
veteran testified that he did not receive any psychiatric 
treatment during service.  Such a fact provides evidence 
against this claim.  

An October 1975 VA examination report provides a diagnosis of 
anxiety neurosis.  A December 1975 VA hospital summary 
provides an assessment of latent schizophrenia with anxiety 
neurosis.  These reports provide some evidence against the 
veteran's claim by showing that he had no depressive disorder 
at that time. 

Subsequent private medical records include diagnoses of 
dysthymic disorder in November 1994 and January 1995.  In a 
September 2000 letter, a private psychiatrist stated that he 
had treated the veteran for dysthymic disorder since December 
1993.  Depressive disorder was not diagnosed until the 
February 2001 VA examination.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The post-
service medical record, indicating a disorder that began many 
years after service with no indication of an association with 
service, is found to provide evidence against this claim. 

The report of a February 2001 VA examination and an August 
2004 VA examination each provide an Axis I diagnosis of 
depressive disorder.  The August 2004 VA report also provides 
that the examiner reviewed the veteran's claims file and his 
Computerized Patient Records System (CPRS) records.  The 
examiner noted the veteran's October 1975 VA examination 
report, VA hospitalization for psychiatric treatment in 1975, 
and private treatment since 1993.  The examiner primarily 
addressed the veteran's claimed PTSD.  He also stated, with 
respect to the present claim, that the veteran's depressive 
disorder, NOS, was not caused by or the result of his 
military service.  

The August 2004 VA opinion constitutes strong evidence 
against the veteran's claim.  It is based on a review of the 
entire claims file, as well as CPRS records.  It also refers 
to findings set forth in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.

The record does not contain a medical opinion linking the 
veteran's current diagnosis to his service.  The veteran's 
own contentions of such a relationship do not support his 
claim.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion as to the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that his depressive disorder is related to service.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a psychiatric 
condition, other than PTSD, to include depressive disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's claim for service connection for 
PTSD, the Board additionally observes that service connection 
for this condition in particular requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In a June 2004 report, a private psychiatrist provides an 
Axis I diagnosis of PTSD.  The psychiatrist states that the 
veteran had a history of mental illness since 1973, a date he 
noted coincided with the veteran's separation from active 
duty.  Although the veteran was not directly involved in the 
Vietnam conflict, he received all of the "discharge" for 
those events.  This included expecting to participate, 
knowing comrades who went to Vietnam and were injured or 
killed, and training.  An August 2005 report from the same 
psychiatrist again observed that although the veteran was not 
in Vietnam, he had a "post-traumatic state" based on the 
loss of comrades, stories from other comrades and the waiting 
to be called [to Vietnam].  

VA psychiatric examinations conducted in February 2001 and 
August 2004 each found that the veteran did not have PTSD.  
The 2004 report provides that the examiner reviewed the 
veteran's claims file and CPRS records.  The examiner noted 
the veteran's October 1975 VA examination report, VA 
hospitalization for psychiatric treatment in 1975, and 
private treatment since 1993.  The examiner stated that, 
based on the veteran's records, history and evaluations, 
there was no basis to diagnosis the veteran with PTSD.  The 
veteran had no psychiatric treatment in service.  He began 
treatment [for PTSD] at this VA hospital long after his 
military service.  

The Board finds that the 2001 and 2004 VA examination 
reports, stating that the veteran did not have PTSD, outweigh 
the June 2004 and August 2005 diagnoses of PTSD.  The 
diagnoses of PTSD are not based on a review of the veteran's 
entire medical record.  Nor are they corroborated by VA 
treatment records, private treatment records, or VA 
examination reports.  Service and post-service medical 
records, overall, are found to support those opinions that 
find the veteran not to have PTSD.

The 2001 and 2004 VA reports showing the veteran does not 
have PTSD are each based on a review of the entire claims 
file, which at the time of the 2004 examination included the 
private diagnosis of PTSD.  This review makes these opinions 
particularly probative.  The absence of diagnoses of PTSD in 
VA treatment records and most private treatment records 
corroborates the 2001 and 2004 reports.  The Board also finds 
it significant that the 2004 opinion includes a rational with 
references to the medical record.

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have PTSD.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to service connection for 
PTSD is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2004 and June 2005; 
rating decisions dated in October 2004 and August 2005; 
statements of the case dated in December 2004 and February 
2006; and a supplemental statement of the case dated in June 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the service 
connection claims, the evidence considered, the pertinent 
laws and regulations relevant to the service connection 
claims, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With regard to the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran's claim for service connection for a 
psychiatric disorder, other than PTSD, was reopened, notice 
of the new and material standard is not required.

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric condition, other than 
PTSD is reopened; to this extent only, the appeal is granted.

Service connection for an acquired psychiatric condition, 
other than PTSD, to include depressive disorder, is denied.

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


